Citation Nr: 1300220	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  98-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic respiratory problems, to include asthma, chronic obstructive pulmonary disease, and emphysema.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974 and from December 1990 to April 1991, to include service in Southwest Asia during the Persian Gulf War, with additional service in the U.S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the above claim.  No other issues remain for appellate consideration as all other claims appealed by the Veteran have either been granted in full by the RO, granted in full by the Board, or subject to final adjudication by the Board.

The Board previously remanded this appeal in October 2005, July 2008, and June 2011 for further evidentiary and procedural development.  

In July 2012, the RO granted service connection for degenerative disc disease of the lumbar spine.  This award of benefits satisfies the Veteran's appeal. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The Board continues to note that the Veteran filed a claim for entitlement to a total disability rating based upon unemployability (TDIU) in March 2006.  As the RO has not yet performed an initial adjudication of the claim for entitlement to a TDIU, this claim remains pending.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

The Veteran presented sworn testimony before a Decision Review Officer (DRO) at the RO in November 1999 and before a Veterans Law Judge (VLJ) in July 2005.  However, because the VLJ who presided over this hearing is no longer with the Board, the Veteran was offered the opportunity to attend another hearing before a VLJ who would participate in the final decision on her appeal pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. § 20.707 (2012).  She did not respond to the Board's offer at that time.  However, in an August 2012 written statement, the Veteran requested a "DRO video hearing to be held in Huntington VARO by video" and "a DRO video conference, at the Huntington VAMC."

Despite the provisions of 38 C.F.R. § 20.1304, which state that the Board will not accept a request for a personal hearing following certification of the appeal to the Board unless good cause for the delay is shown, this claim should be remanded in order to provide the Veteran with another opportunity for a hearing before both a DRO and a VLJ in the interest of fairness.  Specifically, in consideration of the stated purpose of a hearing before a DRO or a VLJ in 38 C.F.R. § 3.103(c)(2), the amount of time that has passed and extent of new evidence that has been associated with the claims folder since the Veteran's prior hearings, and the interest in providing the Veteran an opportunity to testify before the VLJ who will ultimately participate in the final decision on her appeal, the Veteran should be provided with another opportunity to be scheduled for a hearing before a DRO at the RO and/or a hearing before a VLJ of the Board so she is able to present additional testimony in support of her claim on appeal.  See generally Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 (Vet. App. October 16, 2012); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707.  

Therefore, a remand to the RO is necessary in order to obtain clarification from the Veteran as to which type of hearing is sought, i.e., (1) a hearing before a DRO at the RO, (2) a videoconference hearing before a VLJ, or (3) both, and, in accordance with her reply, to schedule her for the hearing or hearings requested upon receipt of clarification.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request clarification of her August 2012 hearing request.  Specifically, the Veteran should be asked if she wishes to appear at a hearing before (1) a Decision Review Officer (DRO) at the Regional Office (RO) in Huntington, West Virginia; (2) a Veteran's Law Judge (VLJ) at the Huntington RO via videoconference; or (3) both a DRO at the Huntington RO and, at a separate hearing, a VLJ at the Huntington RO via videoconference.

2.  In accordance with her response, schedule the Veteran for the hearing(s) she elects at the earliest opportunity, and notify her and her representative of the date, time, and location of the rescheduled hearing(s).  Associate a copy of the hearing notification letter(s) in her claims file.  If she changes her mind and elects not to have the hearing(s), or fails without good cause to report for the hearing(s) on the date(s) scheduled, document this in the claims file.

3.  Once she has been afforded the requested hearing(s), or in the event that she withdraws her hearing request(s) or fails to appear, the file should be returned to the Board for further appellate consideration if the full benefit sought on appeal is not granted by the RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


